Citation Nr: 1115040	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.      

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend, Mr. J.M.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.              

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice, that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected bilateral hearing loss.  Thus, in light of Rice, the issue for a TDIU has been raised.  However, such claim has not been developed nor considered by the RO in the first instance.  Therefore, the Board REMANDS the issue of entitlement to TDIU to the RO for development and adjudication.  In addition, for reasons explained below, the Board also REMANDS the issue of entitlement to an initial compensable rating for bilateral hearing loss to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination which addressed his service-connected bilateral hearing loss in April 2010.  In the Veteran's March 2011 Travel Board hearing, he maintained that his hearing had worsened since the April 2010 audiological evaluation.  Thus, in light of the Veteran's testimony that his hearing has worsened since his last audiological examination, the level of disability attributable to the Veteran's service-connected bilateral hearing loss is best evaluated only after a detailed VA audiological examination.  38 C.F.R. §§ 3.326, 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, as noted in the Introduction, the Court recently has held that a TDIU is an element of all appeals for an initial or increased rating.  Rice, 22 Vet. App. at 447.  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  Specifically, the Board notes that in the April 2010 VA audiological report, it was noted that according to the Veteran, he had "failed" numerous occupational hearing tests over the years.  He stated that he had worked for Magna Copper prior to his military service, and that after his discharge, he was denied re-employment due to his bilateral hearing loss.  The Veteran further noted that he had worked at Honeywell as an electronics technician for over 20 years but was recently let go.  He maintained that he had been unable to find new employment because of his bilateral hearing loss.  Therefore, the issue of entitlement to a TDIU has been raised.  Id.  However, as the RO has not yet addressed whether the Veteran's service-connected bilateral hearing loss makes him unemployable, the RO should adjudicate the issue of entitlement to a TDIU in connection with the claim for an initial compensable rating for bilateral hearing loss.  See Rice, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a VCAA notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

2.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiometric examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Audiometric findings necessary to apply pertinent rating criteria should be made.  

With respect to the Veteran's claim for a TDIU, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected bilateral hearing loss alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

3.  The RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



